o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-115130-18 uil ------------------ ---------------------------------- ------------------------------- ------------------------------------ dear this is in response to your inquiry of date regarding the use or lose rules applicable to health flexible spending arrangements health fsas your letter was referred to this office for response because the irs implements the laws relating to health fsas you asked that the rules be changed to allow savings to be accumulated in these accounts over several years health fsas can provide for the carryover of unused amounts on a limited basis at its option an employer can include a provision in a health_fsa that allows amounts unused at the end of the plan_year to be carried over to the next year up to dollar_figure in addition the internal_revenue_code currently provides for health_savings_accounts hsas and health reimbursement arrangements hras that permit funds to be accumulated to pay for certain medical_expenses hsas allow eligible individuals to set_aside amounts in an account which can then be used tax-free for certain medical_expenses unused amounts can be accumulated in the account and used in any later year to be eligible to contribute to an hsa an individual must be covered by a high_deductible_health_plan and satisfy other requirements also an employer can establish an hra to pay for certain medical_expenses of employees not covered by the employer’s health plan unused amounts in an hra can be accumulated and used for medical_expenses in later years hras can only be funded by the employer more information about health fsas hsas and hras can be found in irs publication health_savings_accounts and other tax-favored health_plans located on irs gov at this link https www irs gov pub irs-pdf p969 pdf or ------------------ conex-115130-18 i hope this information is helpful if you have any questions please call me at ---------------------- sincerely yours --------------------- at denise trujillo chief health and welfare branch office of associate chief_counsel tax exempt and government entities
